Citation Nr: 0622913	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  05-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals, left knee injury with degenerative 
changes and limitation of motion.

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals, left knee injury with instability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 through 
December 1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  The veteran has normal extension of the left knee, 
lacking only two or three degrees of extension, and flexion 
limited to 130 degrees, with mild fatigability, swelling, and 
flare-ups and without ankylosis, frequent episodes of 
locking, or effusion into the joint.  

2.  The veteran has mild instability of the knee. 


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a left knee injury with 
degenerative changes and limitation of motion have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5258, 5260, 5261, 5262 (2005).

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a left knee injury with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish the effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating.  Thus, 
any question as to the appropriate effective date to be 
assigned is rendered moot.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in July 2003 that provided the 
notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

The Board further notes that the veteran's service medical 
records have been obtained.  In addition, the veteran has 
been provided with two VA examinations of the left knee.  The 
veteran's relevant VA outpatient records have also been 
obtained.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate his claims 
and the Board is similarly unaware of any such evidence.  
Therefore the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA.

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel held 
in VAOGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain a separate rating for 
arthritis.

In VAOPGCPREC 9-98, VA General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59 (2005).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In 
absence of limitation or motion, the disability is rated as 
follows:  x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups warrants a rating of 
10 percent; and x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a rating to 
20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and a 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 0 percent evaluation required 
extension of the leg limited to 5 degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by x-ray findings, should be rated under the 
diagnostic criteria for degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis is 
rated under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  Regarding 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.


History and Analysis

In a May 1997 rating decision, the RO granted service 
connection for postoperative residuals of a left knee injury, 
with degenerative changes, and assigned a rating of 10 
percent, effective October 25, 1996.  The veteran submitted a 
claim for an increased rating greater than 10 percent in July 
2003.  The RO granted a separate 10 percent rating for 
instability of left knee in October 2004.

In July 2003, the veteran was afforded a VA examination of 
the left knee.  The veteran complained of pain on walking 
short distances, and reported grinding, popping, pain, and 
some intermittent swelling.  However, he specifically denied 
any giving away of the knee.  Examination revealed normal 
alignment with crepitance with range of motion testing and 
mild tenderness along the medial and lateral joint line.  The 
examiner further noted stable medial collateral and lateral 
collateral ligaments.  The veteran was shown to have +1 
Lochman score with a good end point, but negative pivot shift 
and posterior draw.  The examiner also noted mild to moderate 
retropatellar compression tenderness, mildly increased pain 
with resisted motion, and mild antalgia in the veteran's gait 
favoring left side.  The veteran had a range of motion of 0 
to 135 degree arc.  There was no evidence of incoordination, 
fatigability, or weakness on endurance testing of knee flexor 
and extensor group.  The examiner provided a diagnosis of 
degenerative arthritis, left knee, post-trauma, post-surgery, 
and minimal instability of the knee.  Examiner indicated he 
would assign an additional 10-degree range of motion loss due 
to Deluca issues, including activity related pain, 
fatigability, and pain flare-ups.    
The veteran was afforded another VA examination in April 
2005.  The veteran complained of regular left knee pain, 
grinding, and popping, as well as a decreased ability to 
bend, lift, carry, or walk over long distances.  Examination 
revealed normal alignment of the knee, with mildly increased 
pain with resisted full extension and mild fatigability or 
weakness in repetitive extension of the knee.  The veteran 
was shown to be lacking 2 to 3 degrees of extension and was 
"just shy" of full extension.  Flexion was to 130 degrees.  
The examiner noted no hamstring atrophy, mild varus 
alignment, crepitance with range of motion testing, and mild 
tenderness along the medial and lateral joint lines.  
McMurray's sign medially and laterally was negative, and 
Lochman's pivot shift and posterior draw were absent.    

VA outpatient records reveal a history of multiple knee 
surgeries, complaints of worsening knee pain, and complaints 
of pain in his legs, greater in the left leg than in the 
right.  The records also note a recent diagnosis of bilateral 
claudication in his legs.

The veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5257 for instability of the knee, and a 10 
percent rating under Diagnostic Code 5010 for post-operative 
residuals of a left knee injury with degenerative changes.  
Diagnostic Code 5010 (Arthritis, due to trauma, substantiated 
by x-ray findings), dictates that such disabilities should be 
rated under the diagnostic criteria for degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated under Diagnostic Code 5003, 
which does not provide for a higher rating for a single 
joint, but does provide that higher ratings are available for 
arthritis of a single joint based on limitation of motion 
under the appropriate diagnostic code.

The veteran is currently rated at 10 percent under Diagnostic 
Code 5275 for mild instability of the knee.  The veteran's 
July 2003 VA examination, revealed a Lochman score of +1 with 
a good end point.  The examiner also provided a diagnosis of 
mild instability of the knee.  While the July 2005examination 
did not show that the veteran had instability of the knee, 
there is no evidence of improvement in the veteran's 
condition.  A higher rating under Diagnostic Code 5275 is 
only granted when moderate instability of the knee can be 
shown.  As the veteran has not been shown to have more than 
mild instability of the knee, a higher rating is not 
warranted under Diagnostic Code 5275.

To warrant a compensable rating under Diagnostic Code 5260, 
the veteran's flexion must be limited to 45 degrees.  To 
warrant a compensable rating under Diagnostic code 5261, the 
veteran's extension must be limited to 10 degrees.  Objective 
medical evidence reveals the veteran is "just shy" of full 
extension, only lacking two or three degrees of extension.  
The veteran has flexion of 130 degrees.  The veteran 
experiences mildly increased pain on resisted extension and 
mild fatigability and weakness on repetitive extension.  The 
examiners at both VA examinations assigned the veteran an 
extra 10 degrees range of motion loss on extension based on 
the pain, fatigability, and weakness on resisted and 
repetitive extension.  However, even with the additional 10 
degree loss of range of motion assigned by the examiners, the 
veteran's left knee range of motion would not warrant a 
rating in excess of 10 percent.  Therefore, even when taking 
into consideration mild pain on movement, mild weakness, mild 
fatigability, and flare-ups of pain, a higher rating is not 
warranted for degenerative changes of the knee, based on a 
finding of limitation of motion.  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).

Finally, there is no objective medical evidence that the 
veteran's left knee is characterized by ankylosis, locking, 
effusion, or impairment of the tibia and fibula so as to 
warrant a rating under Diagnostic Codes 5256 (Knee 
Ankylosis), 5258 (Cartilage, semilunar, dislocated, with 
frequent episodes or "locking" pain, and effusion into the 
joint), and 5262 (Tibia and fibula, impairment of).  
Therefore a compensable rating under the above-mentioned 
diagnostic codes is not warranted.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increase; the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals, left knee injury with degenerative 
changes and limitation of motion is denied.

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals, left knee injury with instability is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


